        Case: 1:19-cv-02179-SL Doc #: 6 Filed: 10/25/19 1 of 9. PageID #: 31




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:19CV2179
                                                    )
                Plaintiff,                          )   JUDGE SARA LIOI
                                                    )
        v.                                          )
                                                    )
 MONTENEGRO RESTORATION, INC.,                      )   MOTION FOR DEFAULT JUDGMENT
                                                    )
                Defendant.                          )
                                                    )


       Now comes the United States of America (the “Plaintiff”), by its attorneys, JUSTIN E.

HERDMAN, United States Attorney, and Alex Rokakis, Assistant U.S. Attorney, and pursuant

to Rule 55(b)(2) of the Federal Rules of Civil Procedure moves this Honorable Court to enter a

default judgment against Montenegro Restoration, Inc., (the “Defendant”) in the above cause for

failure to plead, answer, or otherwise defend in said cause as required by law.



                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                              By:       /s/ Alex Rokakis
                                                         Alex Rokakis (OH: 0029078)
                                                         Assistant U.S. Attorney
                                                         United States Court House
                                                         801 West Superior Avenue, Suite 400
                                                         Cleveland, OH 44113
                                                         (216) 622-3673
                                                         (216) 522-4542 (Facsimile)
                                                         Alex.Rokakis@usdoj.gov
        Case: 1:19-cv-02179-SL Doc #: 6 Filed: 10/25/19 2 of 9. PageID #: 32



                                  CERTIFICATE OF SERVICE


       I hereby certify that on October 25, 2019 a copy of the foregoing Motion for Default

Judgment was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. All other parties will be served by regular U.S. Mail. Parties

may access this filing through the Court’s system.

Copy Served via Regular Mail to: Montenegro Restoration, Inc., 5510 Bradley Ave., Cleveland,

Oh 44129




                                                      /s/ Alex Rokakis
                                                      Alex Rokakis
                                                      Assistant U.S. Attorney
        Case: 1:19-cv-02179-SL Doc #: 6 Filed: 10/25/19 3 of 9. PageID #: 33




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 1:19CV2179
                                                  )
                Plaintiff,                        )   JUDGE SARA LIOI
                                                  )
        v.                                        )
                                                  )
 MONTENEGRO RESTORATION, INC.,                    )   APPLICATION TO CLERK FOR ENTRY
                                                  )   OF DEFAULT JUDGMENT
               Defendant.                         )
                                                  )


       Now comes The United States of America and pursuant to Rule 55(b)(1) of the Federal

Rules of Civil Procedure and makes application to the Clerk of the above entitled court to enter

default against Montenegro Restoration, Inc., (the “Defendant”) in the above cause for failure to

plead, answer, or otherwise defend in said cause as required by law.


       Default Entered

______________________
        CLERK

______________________
     DEPUTY CLERK
Case: 1:19-cv-02179-SL Doc #: 6 Filed: 10/25/19 4 of 9. PageID #: 34



                                      Respectfully submitted,

                                      JUSTIN E. HERDMAN
                                      United States Attorney


                                  By: /s/ Alex Rokakis
                                      Alex Rokakis (OH: 0029078)
                                      Assistant U.S. Attorney
                                      United States Court House
                                      801 West Superior Avenue, Suite 400
                                      Cleveland, OH 44113
                                      (216) 622-3673
                                      (216) 522-4542 (Facsimile)
                                      Alex.Rokakis@usdoj.gov
        Case: 1:19-cv-02179-SL Doc #: 6 Filed: 10/25/19 5 of 9. PageID #: 35




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 1:19CV2179
                                                  )
                Plaintiff,                        )   JUDGE SARA LIOI
                                                  )
        v.                                        )
                                                  )
 MONTENEGRO RESTORATION, INC.,                    )   DECLARATION IN SUPPORT OF
                                                  )   SERVICE
                Defendant.                        )
                                                  )



       Alex Rokakis, Assistant U.S. Attorney, states as follows:

       On September 20, 2019 the U.S. Attorney’s office mailed the Summons and a copy of the

Complaint to Montenegro Restoration, Inc. (the “Defendant”), by FedEx. The FedEx mail was

served upon the defendant, MONTENEGRO RESTORATION, INC., on September 25, 2019, as

evidenced by the docket record of the U.S. District Court Clerk (R. 5).

Service has therefore been perfected on Defendant pursuant to the Federal Rules of Civil

Procedure.

I declare under penalty of perjury that
the foregoing is true and correct.

Executed on October 25, 2019
Case: 1:19-cv-02179-SL Doc #: 6 Filed: 10/25/19 6 of 9. PageID #: 36




                                      Respectfully submitted,

                                      JUSTIN E. HERDMAN
                                      United States Attorney

                               By:   /s/ Alex Rokakis
                                      Alex Rokakis (OH: 0029078)
                                      Assistant U.S. Attorney
                                      United States Court House
                                      801 West Superior Avenue, Suite 400
                                      Cleveland, OH 44113
                                      (216) 622-3673
                                      (216) 522-4542 (Facsimile)
                                      Alex.Rokakis@usdoj.gov
        Case: 1:19-cv-02179-SL Doc #: 6 Filed: 10/25/19 7 of 9. PageID #: 37




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:19CV2179
                                                    )
                Plaintiff,                          )   JUDGE SARA LIOI
                                                    )
         v.                                         )
                                                    )
 MONTENEGRO RESTORATION, INC.,                      )   DECLARATION OF AMOUNT DUE
                                                    )
                Defendant.                          )
                                                    )


       Alex Rokakis, Assistant U.S. Attorney, states that he is the attorney for the United States

of America (the “Plaintiff”) in the above-entitled action and that he has read the Complaint filed

in this action and knows the contents thereof. Montenegro Restoration, Inc. (the “Defendant”)

currently owes the principal amount of $4,400.00 plus interest in the amount of $198.99 accrued

through 7/30/2019, Penalty fee of $1,171.91, Administrative fee of $20.00 and DMS and DOJ

fees of $2,089.50, plus interest from the date of judgment at the legal rate plus costs of suit.

Further, based on information and belief, the Defendant is not an infant or incompetent person

and not in the military service within the meaning of the Servicemembers Civil Relief Act 2003

(SCRA), as amended. The Financial Litigation Unit has accessed the Department of Defense

Manpower Data Center and verified that the Defendant is not currently on active military duty.



I declare under penalty of perjury that
the foregoing is true and correct.

Executed on October 25, 2019.
Case: 1:19-cv-02179-SL Doc #: 6 Filed: 10/25/19 8 of 9. PageID #: 38




                                      Respectfully submitted,

                                      JUSTIN E. HERDMAN
                                      United States Attorney

                               By:   /s/ Alex Rokakis
                                      Alex Rokakis (OH: 0029078)
                                      Assistant U.S. Attorney
                                      United States Court House
                                      801 West Superior Avenue, Suite 400
                                      Cleveland, OH 44113
                                      (216) 622-3673
                                      (216) 522-4542 (Facsimile)
                                      Alex.Rokakis@usdoj.gov
         Case: 1:19-cv-02179-SL Doc #: 6 Filed: 10/25/19 9 of 9. PageID #: 39




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )    CASE NO. 1:19CV2179
                                                   )
                  Plaintiff,                       )    JUDGE SARA LIOI
                                                   )
         v.                                        )
                                                   )
 MONTENEGRO RESTORATION, INC.,                     )    DEFAULT JUDGMENT
                                                   )
                  Defendant.                       )
                                                   )



        A default having been entered as to the MONTENEGRO RESTORATION, INC., (the

“Defendant”), on this____________________ in accordance with Rule 55 of the Federal Rules

of Civil Procedure, The United States of America (the “Plaintiff) having requested judgment

against said defaulted Defendant and having filed a proper affidavit with me as to the amount

due from Defendant to the Plaintiff;

        Judgment is entered in the favor of the Plaintiff, and against the Defendant, in the amount

of $7,880.00 (Principal of $4,400.00 and interest of $198.99 through 7/30/2019 and Penalty fee

of $1,171.01, Administrative fee of $20.00 and DMS & DOJ frees of $2,089.50) and interest

from the date of judgment at the legal rate, computed daily and compounded annually until paid

in full, plus costs of suit.

                 This _____ day of____________ , 2019.


                                                       IT IS SO ORDERED

                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
